203 Mich. App. 49 (1993)
512 N.W.2d 36
WAYNE COUNTY PROSECUTOR
v.
GENERAL VIDEO OF MICHIGAN, INC
Docket No. 155360.
Michigan Court of Appeals.
Submitted October 13, 1993, at Detroit.
Decided December 20, 1993, at 9:20 A.M.
John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, Raymond D. Walsh, Assistant Prosecuting Attorney, and George E. Ward, Chief Assistant Prosecutor, for the plaintiff.
Rubin & Rubin (by Carl L. Rubin), for the defendant.
*51 Before: MARILYN KELLY, P.J., and CAVANAGH and J.A. MURPHY,[*] JJ.
PER CURIAM.
Defendants appeal as of right from a final order of injunction enjoining them from the sale, resale, or distribution of certain materials found to be obscene. Defendants contend that Michigan's civil obscenity statute, MCL 600.2938; MSA 27A.2938, is fatally overbroad and constitutes an invalid prior restraint on the dissemination of expressive materials, that evidence seized pursuant to search warrants should have been suppressed, and that defendant Olsafsky should not have been named as a party to the injunctive order. On cross appeal, plaintiff claims that the obscenity statute should be held to apply to videotapes. We reverse.
Following an undercover investigation in early 1991, police officers executed search warrants at three retail stores in Waterford, Pontiac, and Hazel Park, and seized numerous sexually explicit magazines and videotapes. Other evidence found on the premises indicated that the stores obtained their materials from defendants General Video of Michigan, Inc., and News Wholesalers of Michigan, Inc., and that defendant James Olsafsky was president of both of those companies.
The address of both General Video and News Wholesalers was a warehouse building in Livonia. On October 2, 1991, a search warrant was executed at that building, and one copy of each of a large number of sexually explicit magazines and videotapes was seized.
On October 8, 1991, the Wayne Circuit Court issued a preliminary injunction restraining defendants from disseminating any copies of specified *52 obscene magazines and videotape cartons (but not the tapes themselves).
On November 4, 1991, defendants filed a motion for summary disposition pursuant to MCR 2.116(C) (8), arguing that the civil obscenity statute was overbroad and unenforceable, and filed a motion to suppress the evidence seized pursuant to the search warrants, which they claimed were constitutionally defective. The trial court denied both motions.
At trial, in June 1992, an advisory jury found that most of the materials seized were obscene. The trial court entered a final order of injunction on July 30, 1992, prohibiting the sale, resale, or distribution of any copies of the specific magazines and videotape cartons found to be obscene. This appeal and cross appeal followed.
Defendants first contend that Michigan's civil obscenity statute, MCL 600.2938; MSA 27A.2938, is overbroad and, hence, unenforceable. We agree. The statute provides that an action may be brought to enjoin the sale, resale, or distribution
of any book, magazine, pamphlet, comic book, story paper, writing, paper, picture, drawing, photograph, figure or image or any written or printed matter of an indecent character, which is obscene, lewd, lascivious, filthy, indecent or disgusting, or which contains an article or instrument of indecent or immoral use or purports to be for indecent or immoral use or purpose. [MCL 600.2938(1); MSA 27A.2938(1).]
The leading case regarding state regulation of obscenity is Miller v California, 413 U.S. 15; 93 S. Ct. 2607; 37 L. Ed. 2d 419 (1973). In that case, the United States Supreme Court held that while obscene material is unprotected by the First Amendment, a state statute designed to regulate *53 obscene materials must be confined in its scope to works that depict or describe sexual conduct, and that conduct must be defined specifically by the applicable state law, as written or authoritatively construed. Id., at 23-24.
Michigan's civil obscenity statute, as written, does not define specifically sexual conduct, nor has it been construed authoritatively by the state courts. Miller, supra; Kent Co Prosecutor v Robert Emmett Goodrich Corp, 53 Mich. App. 267, 271; 218 NW2d 771 (1974), aff'd 396 Mich. 253; 240 NW2d 242 (1976). Therefore, the statute may not be applied to these defendants in this case.
Nevertheless, we hold that prospectively from the date of this opinion, the civil obscenity statute, MCL 600.2938; MSA 27A.2938, shall be construed by the courts of this state so as to conform to the minimum standards set forth in Miller, supra. Those standards are as follows:
"(a) whether `the average person, applying contemporary community standards' would find that the work, taken as a whole, appeals to the prurient interest;
"(b) whether the work depicts or describes, in a patently offensive way, sexual conduct specifically defined by the applicable state law; and
"(c) whether the work, taken as a whole, lacks serious literary, artistic, political, or scientific value." [People v Neumayer, 405 Mich. 341, 367; 275 NW2d 230 (1979), quoting Miller, supra at 24.]
In defining the terms "obscene, lewd, lascivious, filthy, indecent or disgusting," we incorporate the Miller definitions into the civil statute:
"(a) Patently offensive representations or descriptions of ultimate sexual acts, normal or perverted, actual or simulated.

*54 "(b) Patently offensive representations or descriptions of masturbation, excretory functions, and lewd exhibition of the genitals." [Neumayer, supra at 367-368, quoting Miller, supra at 25.]
In light of our determination that the civil obscenity statute may not be applied in this case, it is unnecessary to reach either defendants' remaining issues on appeal or plaintiff's issue on cross appeal.
Reversed; injunction vacated.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.